         Case 3:15-cv-00866-SB   Document 68   Filed 10/11/18   Page 1 of 2



David H. Madden
Mersenne Law
9688 s.w. Oak Street
Suite 588
Tigard, Oregon 97223
(503)679-1671
ecf@mersenne.com




                       United States District Court
                             District of Oregon




                                       )
COBBLER NEVADA, LLC,                   ) Case No.: 3:15-cv-80866-SB
         Plaintiff                     )
                                       ) ORDER TO WITHDRAW FUNDS AND
        v.                             ) DISBURSE
            )                              (Treasury Registry Funds)
Thomas GONZALES,
            )
  Defendant )
~~~~~~~~~~)




Funds in the amount of $18,347.91 were previously deposited with
the Court pursuant to the Court's Order (#62) of November 17,
2817.        These funds were deposited into the Court's treasury
registry fund.
    In accordance with the Judgment (#56) entered January 4,
2817 and the Mandate (#66) entered September 18, 2818, the funds
previously deposited with the Clerk of Court shall be withdrawn

3:15-cv-BBB66-SB     Order to Withdraw Funds and Disburse
       Case 3:15-cv-00866-SB     Document 68   Filed 10/11/18   Page 2 of 2



and disbursed as follows:
    1. Payments

     Name:            Mersenne Law IOLTA fbo Thomas GONZALES
     Percentage:      188%
    Mailing Address:           Mersenne Law
                               9688 S.W. Oak Street
                               Suite 588
                               Tigard, Oregon 97223
    The Clerk of Court, through the Financial Administrator, has
pre-approved the form of this order pursuant to LR 67-3(b).
    The Clerk of Court is absolved of any liability by
compliance with this Order.
     It shall be counsel's responsibility to confirm that any
action required of the Clerk of Court or her designee by this
Order has been performed.
IT IS SO ORDERED.



   Oc.-1. I /,.2N8
             Date
                                                            Judge


                              For Court Use Only


APPROVED AS TO FORM:
Mary L. Moran, Clerk of Court




 By: F1nanc1a         m1n1strator

3:15-cv-@0866-SB     Order to Withdraw Funds and Disburse
